TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 25, 2022



                                     NO. 03-21-00086-CV


                          Texas Mutual Insurance Company, Appellant

                                                v.

      Hofer Builders, Inc. and Hartford Underwriters Insurance Company, Appellees




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
         REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 22, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment declaring that Texas Mutual Insurance Company is not liable to Hofer Builders, Inc. or

Hartford Underwriters Insurance Company for the Louisiana workers’ compensation benefits

paid to David Hope. The appellees shall pay all costs relating to this appeal, both in this Court

and in the court below.